By the Court.

Although the decision of the action of Purrmgton against this same defendant also determines this, and it is therefore unnecessary to give an opinion as to the effect of the additional facts in this case, yet it may not be useless to observe, that where a highest bidder at a sheriff’s sale refuses to take and pay for the article he has bid off, the officer has authority to set up the article again at auction, and to sell it to the highest bidder upon such second attempt. If it were not so, officers would be subjected to the most mischievous consequences.

Defendant defaulted.